Title: From John Adams to United States Senate, 25 February 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
February 25. 1799

The Proposition of a fresh Negotiation with France, in Consequence of Advances made by the French Government, has excited so general an Attention and so much Conversation, as to have given occasion to many manifestations of the public opinion from which it appears to me, that a new modification of the Embassy, will give more general Satisfaction to the Legislature and to the Nation and perhaps better answer the Purposes We have in View
It is upon this supposition and with this Expectation that I now nominate
Oliver Elsworth Esqr Chief Justice of the United States
Patrick Henry Esqr late Governor of Virginia and
William Vans Murray Esqr our Minister Resident at the Hague
To be Envoys Extraordinary—and Ministers Plenipotentiary to the French Republick with full Powers to discuss and settle, by a Treaty all Controversies between the United States and France.
It is not intended that the two former of these Gentlemen Shall embark for Europe untill they shall have received from the Executive Directory, Assurances, Signified by their Secretary of foreign Relations, that they shall be received in Character, that they shall enjoy all the Prerogatives attached to that Character by the Law of Nations, and that a Minister or Ministers of equall Powers shall be appointed & commissioned to treat with them

John Adams